Citation Nr: 1438242	
Decision Date: 08/27/14    Archive Date: 09/03/14

DOCKET NO.  11-08 883A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder.

2. Entitlement to an initial rating in excess of 30 percent for coronary artery disease with ischemic heart disease, status post coronary artery bypass grafting times five.

3. Entitlement to service connection for hypertension.

4. Entitlement to service connection for erectile dysfunction, to include as secondary to a service-connected disability.

5. Entitlement to service connection peripheral neuropathy.

6. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel


INTRODUCTION

The Veteran served on active duty from April 1964 to April 1968.

This matter is on appeal from rating decisions in December 2010 and June 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.   

This appeal is comprised of documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any subsequent evidence should be incorporated into the Veteran's VBMS file. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

In his April 2012 VA Form 9, the Veteran indicated that he wished to be scheduled for a hearing before the Board at a local VA office.  A veteran has a right to a hearing before the issuance of a Board decision.  38 C.F.R. §§ 3.103 (2013).  Accordingly, he should be scheduled for a Travel Board hearing before the Board at the RO facility in St. Paul, Minnesota.  See 38 C.F.R. §§ 20.703, 20.704, 20.1304 (2012).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing before the Board before a Veterans Law Judge.  Notice of the hearing should be mailed to his last known address of record and to his representative.  After the hearing has been held, or if the Veteran cancels or fails to report for the hearing, the case should be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013)

